Tilghman C. J.
delivered the Court’s opinion.
In this cause a verdict was found for the plaintiff, and the question is, whether a new trial shall be granted.
The charge of the judge inclined in favour of the defendants, but the cause turned upon matters of fact, and it was submitted to the jury as resting very much upon the credibility of one of the plaintiff’s witnesses. The character of witnesses, and the credit which is due to them, are subjects peculiarly within the province of the jury; and where the verdict has depended on these points, the Court has always refused to interfere, except in extraordinary cases. For this reason, without expressing any opinion upon the merits of the cause, we think it proper that the verdict should stand. The judgment of the Circuit Court is therefore to be reversed, and judgment entered for the plaintiff.
New trial refused, and Judgment for plaintiff.